This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 COUNTY OF QUAY,

 3          Plainitff-Appellee,

 4 v.                                                                    NO. A-1-CA-36413

 5 LEE STONE and DUSTY STONE,

 6          Defendants-Appellants.

 7 APPEAL FROM THE DISTRICT COURT OF QUAY COUNTY
 8 David P. Reeb, Jr., District Judge

 9 Jonlyn Martinez
10 Albuquerque, NM

11 for Appellee

12 Dusty Stone
13 San Jon, NM

14 Lee Stone
15 San Jon, NM

16 Pro Se Appellants

17                                 MEMORANDUM OPINION

18 VANZI, Chief Judge.
1   {1}   Summary dismissal was proposed for the reasons stated in the notice of

2 proposed summary disposition. No memorandum opposing summary dismissal has

3 been filed and the time for doing so has expired.

4   {2}   DISMISSED.

5   {3}   IT IS SO ORDERED.

6                                        __________________________________
7                                        LINDA M. VANZI, Chief Judge

8 WE CONCUR:



 9 _________________________________
10 STEPHEN G. FRENCH, Judge



11 _________________________________
12 EMIL J. KIEHNE, Judge




                                           2